United States Department of Labor
Employees’ Compensation Appeals Board

_________________________________________
S.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Memphis, TN, Employer
_________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-299
Issued: September 29, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge
JURISDICTION
On November 17, 2010 appellant filed a timely appeal from the June 24, 2010 Office of
Workers’ Compensation Programs’ (OWCP) decision, which affirmed the denial of her
emotional condition claim. Pursuant to the Federal Employee’ Compensation Act (FECA)1 and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish that she sustained
an emotional condition in the performance of duty.
FACTUAL HISTORY
On August 1, 2008 appellant, then a 45-year-old automation clerk filed an occupational
disease claim alleging that on April 6, 21, 22 and 23, 2008 she sustained an emotional condition
due to sexual harassment from her supervisor. She alleged that she first realized the disease or
1

5 U.S.C. § 8101 et seq.

illness was caused or aggravated by her employment on April 23, 2008. Appellant stopped work
on April 24, 2008.
In an August 4, 2008 statement, appellant indicated that, a supervisor, Marvin Pleasant,
harassed her in the presence of her supervisor, Donna Johnson, on four separate occasions;
April 6, 21, 22 and 23, 2008. She indicated that she tried to report the harassment to his
supervisor, Matt Cummins, “but to no avail.” Appellant stated that, on April 6, 2008, in the
presence of Ms. Johnson, Mr. Pleasant made an inappropriate sexual remark about a red outfit
that she was wearing. She noted that it made her “feel very dirty and uncomfortable.” Both
appellant and Ms. Johnson requested that he leave her alone. On April 21, 2008 Mr. Pleasant
“made inappropriate sexual conduct and behavior” by telling her to “pull down the machine by
making eye gesture and body gesture at his pants.” Appellant asked him to stop and leave her
alone. On April 22, 2008 Mr. Pleasant asked, “how are you doing?” When appellant responded
that she was “fine,” she indicated that Mr. Pleasant responded that he knew that but wanted to
know how she was doing and made “flirty eye gestures” to her. Later in the day, she needed
labels and, when he gave them to her, he made a “disrespectful gesture” and stated “the big end
goes first.” Appellant asked him not to make such gestures and remarks. Also later in the day,
she was told to change a computer program, of which she was not familiar and Mr. Pleasant
assisted her by coming up behind her to put the information in the computer. Appellant
indicated that she had to duck under his arms. She stated that she could not believe what he did
and that she was traumatized and became nervous. Appellant advised that, “no matter what I
would say to him he wouldn’t stop his behavior.” She indicated that on April 23, 2008 she began
her tour but after 10 minutes, she asked to speak to a supervisor to file a complaint, as she was
afraid.
On August 7, 2008 OWCP advised appellant of the type of evidence needed to establish
her claim. It also requested that the employing establishment submit additional evidence.
In an August 18, 2008 statement, appellant repeated that the sexual advances began on
April 6, 2008 and that, despite repeated requests for him to stop, they continued. She also
alleged that instances occurred when she was working alone. Appellant stated that, while she
was afraid to come to work, she knew that she needed to report Mr. Pleasant’s conduct to
management. When she reported his conduct, she alleged that management did not appear to be
concerned and she thought that management did not care that Mr. Pleasant was “sexually
harassing” her. Appellant stated that the employing establishment did not help her, that she filed
an Equal Employment Opportunity (EEO) complaint but that the employer did not inform her of
the outcome. She denied any outside stressors.
In an August 28, 2008 letter, Zenobia Cox, an employing establishment human resources
specialist, provided statements from employing establishment personnel. This included an
August 27, 2008 statement from Mr. Pleasant who denied that he had ever made any sexual
remarks or innuendos to appellant.
In an August 28, 2008 statement, Ms. Johnson advised that she had never witnessed
Mr. Pleasant or any other employee make sexual innuendos or advances towards appellant. She
also confirmed that “[a]t no time has [appellant] stated to me that [Mr.] Pleasant had made any
sexual advances or statements to her while under [her] supervision.” Ms. Johnson also explained

2

that she had reviewed appellant’s allegations and noted that it was she who inquired into where
appellant had purchased a red outfit that she had worn to work. Furthermore, she noted that
Mr. Pleasant was correct when he instructed appellant “to put the big end of the roll of label
stock into the printer to make labels.” Ms. Johnson referred to the employer’s guidelines and
noted that they specified that “each employee must ensure that labels are properly loaded, with
the striped side down and the larger (big) white area fed first into the printer. If the label stock is
loaded ‘backwards,’ with the smaller white area fed first, the information for each tray label will
be split, with the day of delivery and the bin number of one separation printed on the adjacent
label for the following separation.” Ms. Johnson included a copy of the instructions for the
machine.
In an August 28, 2008 statement, Matthew K. Cummins, manager of distribution
operations, confirmed that he had never witnessed Mr. Pleasant make sexual innuendos or
advances towards appellant. He also indicated that appellant had never spoken with him
regarding Mr. Pleasant or stated that he made any sexual advances or statements to her.
Mr. Cummins noted conducting a “meticulous” investigation and determined that there was no
merit to her allegations.
Appellant also submitted medical evidence. This included a July 23, 2008 form report
from Dr. Tejinder Saini, a Board-certified psychiatrist, who diagnosed post-traumatic disorder
and checked a box “yes” indicating that he believed appellant’s condition was caused or
aggravated by her work. Dr. Saini advised that appellant “perceives sexual harassment.” He
indicated that appellant was totally disabled since June 13, 2008. In a July 24, 2008 report,
Dr. Saini noted her history of working for the employing establishment for more than 20 years.
He related that appellant indicated that she had transferred from a previous location “where the
supervisor there too had been harassing her ‘coming on’ to her according to the patient.”
Dr. Saini noted that, if her allegations were verified then, the allegations were work related.
By decision dated September 12, 2008, OWCP denied the claim finding that appellant
did not attribute her condition to employment incidents that occurred in the performance of duty.
On August 7, 2009 appellant requested reconsideration. She repeated her allegations and
alleged that the claimed incidents occurred in the performance of her duties. Appellant
questioned Mr. Cummins’ statement and noted that Mr. Pleasant was his friend. She also
questioned the statement of Ms. Johnson. Appellant provided portions of two pages of a 36-page
“investigative summary” which noted that Mr. Cummins did not provide a written report of his
investigative findings but instead provided a synopsis of Mr. Pleasant’s statement.2
By decision dated October 8, 2009, OWCP denied modification of it prior decision.
On May 21 and 22, 2010 appellant requested reconsideration and submitted additional
evidence. The evidence included a February 2, 2009 statement from Maria Johnson, a union
local president. Appellant indicated that she had expressed concern about Mr. Pleasant’s
behavior as his “conduct was unprofessional and was considered sexual harassment.”
Ms. Johnson alleged that she informed Mr. Pleasant that “touching on females and lewd remarks
2

The record does not contain a complete copy of the investigative summary.

3

were considered sexual harassment and if he did not stop his actions that he would end up with
sexual harassment charges.” In an undated statement, Angela Braddock, a coworker, noted that a
sexual harassment training class was held “a while back” and, after the class, Mr. Pleasant stated
something “inappropriate” to her as they were leaving. She noted that she informed him that
they had just watched a “film on sexual harassment” and asked him if she needed to report his
behavior. Ms. Braddock responded “no” and “that was the end of that.”
Appellant also provided an April 24, 2008 investigative interview of Mr. Pleasant by
Mr. Cummins with regard to sexual harassment alleged against Mr. Pleasant who indicated that
he had never sexually harassed an employee, that he never knowingly made sexual advances
toward appellant and always treated her with respect, and that he never engaged in sexual
innuendo with appellant. Also provided were affidavit questions and a June 21, 2008 EEO
affidavit from Mr. Cummins, responding to the questions, who advised that he reviewed all of
the facts regarding appellant’s allegations and was unable to find merit in them. Mr. Cummins
advised that Mr. Pleasant was provided literature on sexual harassment and received training on
how to identify potential gray areas.
By decision dated June 24, 2010, OWCP denied modification of it prior decision.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every illness that is somehow
related to an employee’s employment. There are situations where an injury or illness has some
connection with the employment but nevertheless does not come within the concept or coverage
of workers’ compensation. Where the disability results from an employee’s emotional reaction
to his regular or specifically assigned duties or to a requirement imposed by the employment, the
disability comes within the coverage of FECA. On the other hand the disability is not covered
where it results from such factors as an employee’s fear of a reduction-in-force or his frustration
from not being permitted to work in a particular environment or to hold a particular position.3
Appellant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that the condition, for which he claims compensation was caused or
adversely affected by employment factors.4 This burden includes the submission of a detailed
description of the employment factors or conditions, which appellant believes caused or
adversely affected the condition or conditions, for which compensation is claimed.5
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, OWCP as part of its
adjudicatory function, must make findings of fact regarding, which working conditions are
deemed compensable factors of employment and are to be considered by the physician when
providing an opinion on causal relationship and, which working conditions are not deemed
3

See Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42 ECAB 566 (1991); Lillian Cutler,
28 ECAB 126 (1976).
4

Pamela R. Rice, 38 ECAB 838, 841 (1987).

5

Effie O. Morris, 44 ECAB 470, 473-74 (1993).

4

factors of employment and may not be considered.6 If a claimant does implicate a factor of
employment, OWCP should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of the
matter establishes the truth of the matter asserted, OWCP must base its decision on an analysis of
the medical evidence.7
ANALYSIS
Appellant did not attribute her emotional condition to stress or an emotional reaction to
performing her regular or specially assigned duties as an automation clerk. Thus, she has not
alleged a compensable factor under Cutler.8 Rather, appellant attributed her emotional condition
to being sexually harassed by her supervisor. The Board must thus, initially, review whether
these alleged incidents and conditions of employment are covered employment factors under the
terms of FECA.
Appellant alleged that she was sexually harassed by a supervisor, Mr. Pleasant, on
April 6, 21, 22, and 23, 2008. The Board has held that actions of an employee’s supervisor,
which the employee characterizes as harassment, may constitute factors of employment giving
rise to coverage under FECA.9 However, in order for harassment to give rise to a compensable
disability under FECA, there must be some evidence that such harassment did in fact occur.
Mere perceptions of harassment alone are not compensable under FECA.10
Appellant listed four separate occasions, April 6, 21, 22 and 23, 2008, as the dates she
was harassed by Mr. Pleasant. They included that, on April 6, 2008, in the presence of
Donna Johnson, Mr. Pleasant made an inappropriate sexual remark about a red outfit that she
was wearing. Appellant indicated that it made her “feel very dirty and uncomfortable.” She
noted that both she and Ms. Johnson requested that he leave her alone. However, Ms. Johnson in
an August 28, 2008 statement denied that she had ever observed Mr. Pleasant make any
inappropriate remarks towards appellant. Furthermore, she noted that appellant had not informed
her of any sexual advances or statements made to her while “under [her] supervision.”
Ms. Johnson also explained that it was she who inquired into where appellant had purchased a
red outfit that she had worn to work. Likewise, Mr. Pleasant denied sexually harassing
appellant, and Mr. Cummins, a manager, investigated the matter and determined that there was
no merit to her allegations. Mr. Cummins denied any knowledge of Mr. Pleasant harassing
appellant.
On April 21 and 22, 2008 appellant alleged that Mr. Pleasant engaged in inappropriate
sexual conduct by asking her how she was doing, advising her to “pull down the machine by
6

See Norma L. Blank, 43 ECAB 384, 389-90 (1992).

7

Id.

8

See supra note 3.

9

Sylvester Blaze, 42 ECAB 654 (1991).

10

Ruthie M. Evans, 41 ECAB 416 (1990).

5

making eye gesture and body gesture at his pants” and later telling her to put the “big end” of
labels first into a machine. The Board notes that she has not explained why Mr. Pleasant’s
asking her how she was doing constituted inappropriate conduct and there is no evidence to
support her allegations of “flirty eye gestures” towards her. Appellant also alleged that
Mr. Pleasant assisted her by coming up behind her to put the information in a computer, and she
had to duck under his arms. As noted above, any sexual harassment or innuendo was denied by
Mr. Pleasant while Ms. Johnson and Mr. Cummins denied any knowledge of Mr. Pleasant
harassing appellant. The employing establishment explained that the machine appellant was
using had instructions for loading the machine and that Mr. Pleasant was correct in instructing
appellant in how to load a roll of label stock. Although appellant alleged that Mr. Pleasant came
up behind and she had to duck under his arms, the record does not support that this occurred or
that any such interaction with Mr. Pleasant rose to the level of harassment. Therefore, there is
insufficient evidence to corroborate appellant’s allegations that Mr. Pleasant sexually harassed
appellant on these days.11
Regarding the date of April 23, 2008, appellant did not identify any actions that occurred
on that date, other than to indicate that 10 minutes after her tour began, she asked to speak to a
supervisor to file a complaint, and she was afraid. She has not identified any compensable
factors in this regard.
Appellant submitted a February 2, 2009 statement from Maria Johnson, who indicated
that she had expressed concern about Mr. Pleasant’s behavior. Ms. Johnson alleged that she
informed Mr. Pleasant that “touching on females and lewd remarks were considered sexual
harassment and if he did not stop his actions that he would end up with sexual harassment
charges.” The Board notes that Ms. Johnson’s statement does not provide any corroborating
evidence in support of appellant’s specific allegations. Ms. Johnson did not provide any
indication that she had witnessed the behavior of Mr. Pleasant towards appellant on any of the
aforementioned occasions. She did not provide any information to support the allegations of
appellant. Likewise, the undated statement from Ms. Braddock, referred to a training class on an
unspecified date. Ms. Johnson only indicated that Mr. Pleasant “said something that was
inappropriate.” The Board notes that Ms. Braddock did not indicate that this matter involved
appellant and she did not state that the matter pertained to any of appellant’s allegations. Thus,
Ms. Braddock’s assertions provide no support for appellant’s allegations that Mr. Pleasant acted
inappropriately toward appellant on the dates in question.
Appellant also indicated that there was an ongoing EEO process and provided some
documents from the EEO proceeding. The Board notes that there are no findings from the EEO
process supporting appellant’s allegations. The filing of complaints alone, are not sufficient to
establish discrimination or harassment.12 The employer and Mr. Pleasant denied the allegations.

11

See Joel Parker, Sr., 43 ECAB 220, 225 (1991) (finding that a claimant must substantiate allegations of
harassment or discrimination with probative and reliable evidence).
12

See C.T., Docket No. 08-2160 (issued May 7, 2009).

6

Consequently, the Board finds that appellant has not established a compensable
employment factor with respect to these allegations of harassment.13
As appellant has not established a compensable employment factor, it is not necessary to
address the medical evidence.14
CONCLUSION
Appellant did not meet her burden of proof in establishing that she sustained an
emotional condition in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the June 24, 2010 Office of Workers’
Compensation Programs’ decision is affirmed.
Issued: September 29, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

13

Appellant also questioned Mr. Cummins’ investigation into her allegations. To the extent that she attributes her
condition to this investigation, the Board notes that investigations are an administrative function of the employer and
not a duty of the employee. Such matters are not covered under FECA unless it is shown that the employer either
erred or acted abusively in its administrative capacity. See K.W., 59 ECAB 271 (2007). Appellant has not presented
evidence that the employing establishment erred or acted abusively in investigating her allegations.
14

Garry M. Carlo, 47 ECAB 299 (1996). See Margaret S. Krzycki, 43 ECAB 496, 502-03 (1992).

7

